Case 1:19-cv-02381-LTB-MEH Document 106 Filed 06/17/20 USDC Colorado Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Lewis T. Babcock, Judge

  Civil Action No. 19-cv-2381-LTB-MEH

  WALTER CHARNOFF,

        Plaintiff,
  v.

  NANCY LOVING d/b/a ARTSUITE NY;
  ARTPORT, LLC;
  STUDIO 41, LLC;
  DAVID HINKELMAN;
  ISP HOLDINGS, INC.;
  ALICIA ST. PIERRE; and
  MARTIN ST. PIERRE,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

        This case is before me on Plaintiff Walter Charnoff’s Motion for Leave to Add

  Claim for Exemplary Damages [Doc # 66]. After consideration of the motion, all

  related pleadings, and the case file, I grant Plaintiff’s motion in part and deny it in

  part as set forth below.

                                         I. Background

        This case arises out of Plaintiff’s purchase of art from Defendant Nancy

  Loving. Plaintiff alleges that his purchases were induced by fraudulent

  misrepresentations and omissions and that the completion of the purchases was

  fraught with further misconduct. Ms. Loving owns and operates Defendant ArtPort,

                                             1
Case 1:19-cv-02381-LTB-MEH Document 106 Filed 06/17/20 USDC Colorado Page 2 of 5




  LLC (“AP”). Defendant David Hinkelman is Ms. Loving’s life partner and a part

  owner of AP. Mr. Hinkelman introduced Plaintiff to Ms. Loving.

        By the motion, Plaintiff seeks to add a claim for exemplary damages against

  Ms. Loving, AP, and Mr. Hinkelman. Plaintiff argues that he has established that

  “Ms. Loving, while working on behalf of AP and for her own benefit, and in

  conjunction with Mr. Hinkelman, made a broad array of fraudulent

  misrepresentations and omissions in order to induce Plaintiff to purchase the art at

  issue in this litigation” and has therefore made a prima facie showing that these

  Defendants acted with fraud, malice, or willful conduct so as to satisfy C.R.S. §13-

  21-102.

                                    II. Standard of Review

        Under Fed. R. Civ. P. 15(a), leave to amend “shall be freely given when

  justice so requires.” Leave to amend may be denied “only [upon] a showing of undue

  delay, undue prejudice to the opposing party, bad faith or dilatory motive, failure to

  cure deficiencies by amendments previously allowed, or futility of amendment.”

  Wilkerson v. Shinseki, 606 F.3d 1256, 1267 (10th Cir. 2010) (quoting Duncan v.

  Manager, Dep’t of Safety, City & Cty. of Denver, 397 F.3d 1300, 1315 (10th Cir.

  2005)).

        Section 13-21-102(1)(a), C.R.S., allows for the recovery of exemplary damages

  in all civil actions in which the injury complained of is “attended by circumstances

  of fraud, malice, or wanton and willful conduct.” “Wanton and willful conduct”


                                            2
Case 1:19-cv-02381-LTB-MEH Document 106 Filed 06/17/20 USDC Colorado Page 3 of 5




  means “conduct purposefully committed which the actor must have realized as

  dangerous, done heedlessly and recklessly, without regard to consequences, or of the

  rights and safety of others, particularly the plaintiff.” C.R.S. § 13-21-102(1)(b).

        A claim for exemplary damages may be allowed by amendment to the

  pleadings after the exchange of initial disclosures pursuant to Fed. R. Civ. P. 26 and

  the plaintiff establishes prima facie proof of a triable issue. C.R.S. § 13-21-

  102(1.5)(a). Prima facie proof of a triable issue on liability for exemplary damages

  requires “a showing of a reasonable likelihood that the issue will ultimately be

  submitted to the jury for resolution.” Leidholt v. District Court, 619 P.2d 768, 771 n.

  3 (Colo. 1980), overruled, in part, on other grounds Corbetta v. Albertson's Inc., 975

  P.2d 718 (Colo. 1999).

                                          III. Analysis

        Plaintiff argues that Ms. Loving, AP, and Mr. Hinkelman’s alleged

  misrepresentations to the effect that “artworks by the artist in question, Harold

  Garde[,] were being purchased by private collectors and museums [ ] and would

  soon be going up in value” and that they would “actually deliver the art when it was

  paid for and honor the terms of the parties’ deal” support his requested claim for

  exemplary damages. Plaintiff further cites his attached affidavit to show that Ms.

  Loving and AP were the sole sellers of Mr. Garde’s art and only reported sales of

  Mr. Garde’s artwork to Plaintiff on AP’s 2016 tax returns to contradict the alleged

  misrepresentation about other purchases of Mr. Garde’s artwork that were expected


                                              3
Case 1:19-cv-02381-LTB-MEH Document 106 Filed 06/17/20 USDC Colorado Page 4 of 5




  to increase its value.

        As an initial matter, I reject Plaintiff’s argument that alleged

  misrepresentations that Defendants would honor the terms of the contract are

  adequate to support a claim for exemplary damages due to fraud, malice, or wanton

  or willful conduct. This argument is merely an artful way of stating that Defendants

  breached their contract with Plaintiff, and exemplary damages are not recoverable

  on breach of contract claims. See Mortg. Fin., Inc. v. Podleski, 742 P.2d 900, 902-5

  (Colo. 1987)

        Defendants point out several weaknesses in Plaintiff’s remaining argument

  that Ms. Loving made false representations about other purchases of Mr. Garde’s

  artwork and the evidence that purportedly supports it. While there is some merit to

  Defendants’ arguments, they are insufficient at this stage in the proceedings to

  overcome Plaintiff’s showing that there is a reasonable likelihood that the issue of

  whether Ms. Loving and AP may be held liable for exemplary damages as a result of

  fraudulent conduct will be submitted to the jury for resolution. With respect to Mr.

  Hinkelman, however, there is no evidence that he personally made any of the

  alleged misrepresentations about other purchases of Mr. Garde’s artwork and

  therefore no basis to add a claim for exemplary damages against him.

                                        IV. Conclusion

        IT IS HEREBY ORDERED as follows:

        1. Plaintiff Motion for Leave to Amend to Add Claim for Exemplary Damages


                                            4
Case 1:19-cv-02381-LTB-MEH Document 106 Filed 06/17/20 USDC Colorado Page 5 of 5




  [Doc # 66] is GRANTED IN PART and DENIED IN PART;

        2. Plaintiff’s Second Amended Complaint may be amended to add a claim for

  exemplary damages against Defendants Nancy Loving and AP only; and

        3. Nothing in this Order shall prevent Ms. Loving or AP from challenging the

  sufficiency of Plaintiff’s claim for exemplary damages on summary judgment or

  otherwise.



  Dated: June   17   , 2020 in Denver, Colorado.

                                              BY THE COURT:


                                                s/Lewis T. Babcock
                                              LEWIS T. BABCOCK, JUDGE




                                          5
